AFFIRM; and Opinion Filed June 18, 2014.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00955-CR
                                     No. 05-13-00956-CR

                        MIGUEL ARNOLDO PERALTA, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                     Trial Court Cause Nos. F06-15900-H, F13-12202-H

                              MEMORANDUM OPINION
                          Before Justices Fillmore, Evans, and Lewis
                                  Opinion by Justice Lewis

       Miguel Arnoldo Peralta was convicted of felony assault resulting in bodily injury and

involving family violence and burglary of a habitation. See TEX. PENAL CODE ANN. §§ 22.01(a),

30.02(a) (West 2011); TEX. FAM. CODE ANN. §§ 71.0021, 71.005 (West 2008 & Supp. 2013).

The trial court assessed punishment, following the revocation of appellant’s community

supervision, at ten years’ imprisonment on the assault case. The trial court assessed punishment

at twelve years’ imprisonment on the burglary case. On appeal, appellant’s attorney filed a brief

in which she concludes the appeals are wholly frivolous and without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional
evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a

copy of the brief to appellant. We advised appellant of his right to file a pro se response, but he

did not file a pro se response.

       We have reviewed the records and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeals are frivolous and without merit. We find nothing in the records that might arguably

support the appeals.

       We affirm the trial court’s judgments.




                                                      /David Lewis/
                                                      DAVID LEWIS
                                                      JUSTICE


Do Not Publish
TEX. R. APP. P. 47

130955F.U05




                                                -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                        JUDGMENT


MIGUEL ARNOLDO PERALTA,                            Appeal from the Criminal District Court
Appellant                                          No. 1 of Dallas County, Texas (Tr.Ct.No.
                                                   F06-15900-H).
No. 05-13-00955-CR       V.                        Opinion delivered by Justice Lewis,
                                                   Justices Fillmore and Evans participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered June 18, 2014.




                                                  /David Lewis/
                                                  DAVID LEWIS
                                                  JUSTICE




                                            -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                        JUDGMENT


MIGUEL ARNOLDO PERALTA,                            Appeal from the Criminal District Court
Appellant                                          No. 1 of Dallas County, Texas (Tr.Ct.No.
                                                   F13-12202-H).
No. 05-13-00956-CR       V.                        Opinion delivered by Justice Lewis,
                                                   Justices Fillmore and Evans participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered June 18, 2014.




                                                  /David Lewis/
                                                  DAVID LEWIS
                                                  JUSTICE




                                            -4-